Title: From Thomas Jefferson to Edward Rutledge, 9 October 1787
From: Jefferson, Thomas
To: Rutledge, Edward



Dear Sir
Paris Oct. 9. 1787.

This will be delivered you by Mr. Cutting, with whom I had a small acquaintance in America, and who brought me letters of good recommendation from Mr. Adams and Colo. Smith in London.  On these foundations I am authorized to recommend him to you as a gentleman of merit, worthy of your acquaintance. He comes to sollicit a settlement of the affairs of the Indian frigate and provision for a paiment of the balance. In all this you will do of your own motion what is just, and you would not do more were I so injust as to ask it. Any attentions and civilities you will be so good as to shew him, will be considered as favours done to Dear Sir Your most obedient & most humble servant,

Th: Jefferson

